Cite as 2022 Ark. 22
                SUPREME COURT OF ARKANSAS
                                         No.   CR-00-922

                                                   Opinion Delivered:   February 10, 2022

 CARLOS MCFERRIN
                   PETITIONER PRO SE SECOND PETITION TO
 V.                           REINVEST JURISDICTION IN THE
                              TRIAL COURT TO CONSIDER A
 STATE OF ARKANSAS            PETITION FOR WRIT OF ERROR
                  RESPONDENT CORAM NOBIS
                              [MISSISSIPPI COUNTY CIRCUIT
                              COURT, CHICKASAWBA
                              DISTRICT, NO. 47BCR-99-333]

                                                   PETITION DENIED.


                             KAREN R. BAKER, Associate Justice

       Petitioner Carlos McFerrin was found guilty by a Mississippi County jury of capital

murder and sentenced to life imprisonment without parole. McFerrin appealed, and we

affirmed. McFerrin v. State, 344 Ark. 671, 42 S.W.3d 529 (2001). McFerrin brings this pro

se second petition to reinvest jurisdiction in the trial court to consider a petition for writ of

error coram nobis in which he contends evidence was withheld in violation of Brady v.

Maryland, 373 U.S. 83 (1963); there was insufficient evidence supporting his conviction and

sentence; and he was subject to a double-jeopardy violation. In furthering his claims,

McFerrin contends that he is entitled other relief in the form of habeas relief. Because none

of McFerrin’s claims establish a ground for any of the requested relief, the petition is denied.

                                         I. Background

       McFerrin’s convictions arose in connection with the death of Robert Branscum, the

owner of Quality Liquor Store in Blytheville, Arkansas. On the night of the murder,
evidence introduced at trial adduced that approximately $10,000 in cash and checks was

missing from the store. A nearby business owner heard gunshots around 1:00 a.m. Sometime

between 1:00 a.m. and 2:00 a.m., McFerrin and Andrew Ross went to the home of Ross’s

aunt and asked if she could take Ross to seek medical attention because he had a gunshot

wound to his groin that he had received when he “got caught in the crossfire.” At the

hospital, emergency-room attendants noticed that Ross had a ski mask in his pants leg, and

when Ross’s aunt asked McFerrin about it, he stated that Ross “should have checked

himself.” McFerrin went to his sister’s house at approximately 3:00 a.m., and Branscum’s

body was discovered at about 6:00 a.m. By that time, McFerrin had gone to Roy Green’s

house.

         Green testified that McFerrin had told him that McFerrin and Ross had “hit a lick.”

McFerrin, Green, and two others left Green’s house, at which time McFerrin purchased

beer for everyone, and when the group returned to McFerrin’s residence—his sister’s

house—the residence was surrounded by police. McFerrin told Green to keep going, but

the police stopped the car and arrested McFerrin and discovered $1,400 in cash on the

floorboard by the seat where McFerrin had been sitting. The search of McFerrin’s sister’s

house revealed an additional $1,217 hidden under a mattress. McFerrin also made a

statement to police regarding certain items of evidence, including the location of two

firearms that were later linked to the crime.

         In his direct appeal, McFerrin argued that the trial court erred by denying his

directed-verdict motion; the trial court erred by denying his motion to suppress evidence

of money seized during a warrantless search of his sister’s home; the trial court abused its


                                                2
discretion by admitting evidence of $1,400 in cash retrieved from under the backseat

floorboard of Roy Green’s car near where McFerrin had been sitting before he was arrested;

and that the trial court erred by admitting the testimony of Greg Hayward, McFerrin’s

former jail cellmate. This court determined that McFerrin’s claims that the circumstantial

evidence introduced at trial was insufficient to sustain his conviction were meritless, finding

the State’s evidence was sufficient to exclude McFerrin’s theory that he was an innocent

bystander who merely accepted cash from Ross and knew the location of two guns linked

to the robbery and murder without having participated in the crime. McFerrin, 344 Ark.

671, 42 S.W.3d 529. Regarding McFerrin’s argument on direct appeal that the search of his

sister’s house was without reasonable grounds, this court noted that McFerrin raised the

argument for the first time on appeal. Id. With respect to the issue of McFerrin’s consent to

the search of his sister’s house, we noted that McFerrin was a parolee subject to search

pursuant to the signed parole-release form. Id. Notably, McFerrin’s sister had also given the

parole officer prior consent to search when she was informed that if she allowed McFerrin

to live in her home, it would be subject to search—a condition McFerrin’s sister agreed to

herself. Id. This court also determined that the trial court’s denial of McFerrin’s motion in

limine was proper particularly in light of the fact that McFerrin’s possession of approximately

$2,600 within hours of the robbery and his lack of employment tended to make McFerrin’s

guilt more probable than it would be without its admission. Id. McFerrin failed to

demonstrate any error from the trial court’s admission of Hayward’s testimony because

Hayward never testified regarding the contents of an unidentified document and, in fact,

testified that McFerrin never discussed the crime with him. Id.


                                              3
       In his first petition to reinvest jurisdiction in the trial court to consider a writ of error

coram nobis, McFerrin argued that the prosecution did not inform the defense that a deal

had been made with Hayward for Hayward’s testimony that McFerrin had told him about

the robbery and murder. McFerrin v. State, 2012 Ark. 305 (per curiam). This court found

that McFerrin failed to show that there was a hidden deal to induce Hayward to testify and

that from an examination of the record, Hayward’s testimony was favorable to the defense,

rendering McFerrin’s claim of prejudice meritless. Id.

                           II. Nature of the Writ of Error Coram Nobis

       The petition for leave to proceed in the trial court is necessary because the trial court

can entertain a petition for writ of error coram nobis after a judgment has been affirmed on

appeal only after we grant permission. Newman v. State, 2009 Ark. 539, 354 S.W.3d 61. A

writ of error coram nobis is an extraordinarily rare remedy. State v. Larimore, 341 Ark. 397,

17 S.W.3d 87 (2000). Coram nobis proceedings are attended by a strong presumption that

the judgment of conviction is valid. Green v. State, 2016 Ark. 386, 502 S.W.3d 524. The

function of the writ is to secure relief from a judgment rendered while there existed some

fact that would have prevented its rendition if it had been known to the trial court and

which, through no negligence or fault of the defendant, was not brought forward before

rendition of the judgment. Newman, 2009 Ark. 539, 354 S.W.3d 61. The petitioner has the

burden of demonstrating a fundamental error of fact extrinsic to the record. Roberts v. State,

2013 Ark. 56, 425 S.W.3d 771. We are not required to accept the allegations in a petition

for writ of error coram nobis at face value. Jackson v. State, 2017 Ark. 195, 520 S.W.3d 242.

                         III. Grounds for the Writ of Error Coram Nobis


                                                 4
       The writ is allowed only under compelling circumstances to achieve justice and to

address errors of the most fundamental nature. Id. A writ of error coram nobis is available

for addressing certain errors that are found in one of four categories: (1) insanity at the time

of trial, (2) a coerced guilty plea, (3) material evidence withheld by the prosecutor, or (4) a

third-party confession to the crime during the time between conviction and appeal. Howard

v. State, 2012 Ark. 177, 403 S.W.3d 38.

                               IV. Claims for Issuance of the Writ

                                     A. Abuse of the Writ

       McFerrin contends that the State and the trial court not only permitted the admission

of illegally obtained evidence and testimony but also failed to inform him that Greg

Hayward was going to testify. In furthering this claim, McFerrin also references “witness

bribery.” McFerrin fails to establish a ground for coram nobis relief.

       Regarding his claim of “witness bribery,” McFerrin essentially raised that claim as his

sole ground for relief in his first petition to reinvest in which he argued that the State failed

to inform the defense that the State had made a deal with Hayward for his testimony that

McFerrin told him about the robbery and murder. See McFerrin, 2012 Ark. 305. Reassertion

of the same claim without sufficient facts to distinguish the claim from those raised in a

previous coram nobis petition is an abuse of the writ. Burks v. State, 2020 Ark. 104, 594

S.W.3d 89. Accordingly, McFerrin has abused the writ with respect to the reasserted claim

for relief pertaining to any arrangement regarding Hayward’s testimony.




                                               5
                                       B. Brady Violation

       While a Brady violation comes within the purview of coram nobis relief, the fact that

a petitioner alleges a Brady violation is not in itself sufficient to provide a basis for the writ.

Wallace v. State, 2018 Ark. 164, 545 S.W.3d 767. It is a violation of Brady and a ground for

the writ if the defense was prejudiced because the State wrongfully withheld evidence from

the defense prior to trial. Mosley v. State, 2018 Ark. 152, 544 S.W.3d 55. The Court held

in Brady that “the suppression by the prosecution of evidence favorable to an accused upon

request violates due process where the evidence is material to guilt or punishment,

irrespective of the good faith or bad faith of the prosecution.” 373 U.S. at 87. There are

three elements of a Brady violation: (1) the evidence at issue must be favorable to the

accused, either because it is exculpatory or because it is impeaching; (2) the evidence must

have been suppressed by the State, either willfully or inadvertently; (3) prejudice must have

ensued. Carner v. State, 2018 Ark. 20, 535 S.W.3d 634.

       McFerrin claims that he was unaware that the State would call Hayward to testify

and “how the State was going to use the illegally-obtained money that came from

petitioner’s sister’s house” and contends that the lack of such information qualifies as a Brady

violation. 1 Bearing in mind that a Brady violation occurs when the State wrongfully

withholds evidence from the defense prior to trial, McFerrin’s argument ignores the fact




       1
        Regarding McFerrin’s argument that the State did not disclose how it would utilize
the money obtained from his sister’s residence, a pretrial disclosure of the State’s theory of
the case is clearly not encompassed by the protections afforded by Brady.

                                                6
that Hayward actually testified at trial and that McFerrin had previously challenged the

nature of Hayward’s testimony at trial.2 See McFerrin, 344 Ark. 671, 42 S.W.3d 529.

       A petitioner does not satisfy any ground for granting the writ when he does not

present any evidence extrinsic to the record that was hidden from the defense or unknown

at the time of trial. Jones v. State, 2020 Ark. 338, 609 S.W.3d 375. Although McFerrin claims

he was unaware that Hayward would testify, the fact that Hayward did testify at trial is not

extrinsic to the record. Moreover, as the record reveals—and this court has observed—

Hayward’s testimony was favorable to the defense, and Hayward denied that McFerrin told

him anything about the murder or robbery. See McFerrin, 2012 Ark. 305. The evidence in

question was not suppressed by the State because Hayward clearly testified at trial. See Carner,

2018 Ark. 20, 535 S.W.3d 634.

       To the extent McFerrin’s claim can be construed as one of prosecutorial misconduct,

again, the argument would fail since allegations of prosecutorial misconduct regarding

witness testimony could have been raised at trial and are not allegations of material evidence

withheld by the prosecutor. Martinez-Marmol v. State, 2018 Ark. 145, 544 S.W.3d 49.

Furthermore, McFerrin’s argument regarding the substance of Hayward’s testimony is

nothing more than an attack on the accuracy of Hayward’s testimony, and claims that attack

the sufficiency of the evidence or the credibility of the witness constitute a direct attack on

the judgment and are not within the purview of a coram nobis proceeding. Joiner v. State,

2020 Ark. 126, 596 S.W.3d 7.


       2
        This court may take judicial notice in postconviction proceedings of the record on
direct appeal without need to supplement the record. Williams v. State, 2019 Ark. 289, 586
S.W.3d 148.

                                               7
                               C. Sufficiency of the Evidence

       McFerrin raises several claims regarding due-process violations, alleging the State did

not present sufficient evidence to charge him with capital murder or any form of homicide.

In making this argument, McFerrin contends that the State failed to prove actual or

constructive possession of any alleged contraband and that he was prejudiced by the

introduction of illegally seized evidence obtained without consent to search. McFerrin’s

arguments fail to state a claim for coram nobis relief.

       A petitioner does not satisfy any ground for granting the writ when he does not

present any evidence extrinsic to the record that was hidden from the defense or that was

unknown at the time of trial. Jones, 2020 Ark. 338, 609 S.W.3d 375. McFerrin does not

contend that the seized evidence was withheld, which arguably would state a cognizable

claim for coram nobis relief. Rather, McFerrin’s claim focuses on the weight and sufficiency

of the State’s evidence against him at trial. Claims that attack the sufficiency of the evidence

constitute a direct attack on the judgment and are not within the purview of a coram nobis

proceeding. Id.; Joiner, 2020 Ark. 126, 596 S.W.3d 7.

                               D. Double-Jeopardy Violation

       McFerrin contends that not only is he innocent but also that he has been victimized

due to a violation of the constitutional provision against double jeopardy because he was

convicted of both capital murder and aggravated robbery. McFerrin’s argument is—at

best—misplaced, and he fails to establish he would be entitled to coram nobis relief.

       Although McFerrin claims he was subjected to a double-jeopardy violation,

McFerrin was convicted of capital murder. Notably, McFerrin has no associated conviction


                                               8
for aggravated robbery to support his contention that he is subject to a double-jeopardy

violation for having been convicted of both capital murder and aggravated robbery.

Notwithstanding the lack of an aggravated-robbery conviction, double-jeopardy claims do

not fall within any of the four categories of recognized claims in coram nobis proceedings.

Pelletier v. State, 2015 Ark. 432, 474 S.W.3d 500.

                               V. Petition for Writ of Habeas Corpus

         McFerrin vaguely contends that he is entitled to habeas corpus relief in conjunction

with the claims he raises for coram nobis relief. The habeas corpus statute allows members

of this court to issue the writ upon proper application and further provides that the power

of this court to issue writs of habeas corpus shall be coextensive with the circuit courts. Ark.

Code Ann. § 16-112-102(a)(1) (Repl. 2016). However, this court can require such petitions

to be filed first in the circuit court rather than directly in this court. Mitchael v. State, 2020

Ark. 336. This court’s long-standing policy has been to require that incarcerated petitioners

address their habeas petitions to the circuit court because the circuit court is able to

immediately hold any hearing that is necessary to determine any material facts in issue. Id.

Consequently, McFerrin must first file his petition for a writ of habeas corpus in the circuit

court in the county where he is incarcerated and may appeal any adverse decision to this

court.

         Petition denied.

         Carlos McFerrin, pro se petitioner.

         Leslie Rutledge, Att’y Gen., by: David L. Eanes, Jr., Ass’t Att’y Gen., for respondent.




                                                9